DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,558,031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance/Examiner’s Comments
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Claims 1-20 are allowable.
Specifically regarding the allowability of independent claims 1, 14, and 18:  Although Schultz et al. (US 2019/0244574) (of record) discloses a liquid lens device (Paragraph 0041), comprising:
(1)    a body comprising a chamber defined therein (Fig. 2A, hollow chamber 110, Paragraph 0055);
(2)    a non-conductive liquid located within the chamber (Fig. 2A, hallow chamber 110, Paragraph 0055), the non-conductive liquid having a conductivity less than about 1x10-8 S/m (Paragraph 0075, non-conductive fluid 111 is insulating, so that 
Schultz and the prior art of record does not disclose or suggest a liquid lens device including “a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range of (from) about 1 x 10-3 S/m to 1 x 102 S/m; … wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less than 2% over a temperature range of -30° C to 85° C”, along with other claim limitations. 
Specifically regarding the allowability of independent claims 1, 14, and 18:  The prior art of record does not disclose or suggest a liquid lens device comprising “a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range of (from) about 1 x 10-3 S/m to 1 x 102 S/m; … wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less than 2% over a temperature range of -30° C to 85° C”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-13 are allowable due to pendency on independent claim 1.  Claims 15-17 are allowable due to pendency on independent claim 14.  Claims 19-20 are allowable due to pendency on independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872